Matter of Christine T. v Lashanna J. (2020 NY Slip Op 01460)





Matter of Christine T. v Lashanna J.


2020 NY Slip Op 01460


Decided on March 3, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2020

Renwick, J.P., Gische, Kern, Singh, JJ.


11162 -15/17B

[*1] In re Christine T., Petitioner-Appellant,
vLashanna J., Respondent-Respondent.


Law Office of Lewis S. Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Diaz & Moskowitz, PLLC, New York (Hani Moskowitz of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Kimberly Schertz of counsel), attorney for the children.

Order, Family Court, Bronx County (Valerie Pels, J.), entered on or about December 10, 2018, which, after a hearing, denied the petition to modify a prior order of guardianship placing the subject children with respondent, unanimously affirmed, without costs.
Petitioner failed to make the required evidentiary showing of changed circumstances to warrant modifying the order of guardianship (see Matter of Brandy P. v Pauline W., 169 AD3d 577 [1st Dept 2019]). Petitioner's arguments regarding safety concerns for the children in respondent's care were unsubstantiated and did not support a conclusion that respondent was unable to meet the children's needs. Nor has the mother demonstrated that she has addressed the issues that led to the children's placement in the first instance (id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2020
CLERK